MILLS, Judge.
Adams appeals from a final summary judgment entered in favor of Commercial Union. We reverse and remand for further proceedings.
The record reflects, and the parties concede, that a complete copy of the policy involved herein, including the uninsured motorists’ endorsement, was not before the trial court when summary judgment was granted. Because “[t]he policy was never before the court ... there can be no determination or review of coverage” thereunder. Allstate Insurance Co. v. Powell, 420 So.2d 113, 114 (Fla. 4th DCA 1982); accord Cottone v. Broward County School Board, 431 So.2d 355, 357 (Fla. 4th DCA 1983). Therefore, the factual issue of coverage still remains for resolution and summary judgment was improper.
Reversed and remanded.
SMITH and THOMPSON, JJ„ concur.